Citation Nr: 0917790	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-02 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
hiatal hernia with reflux esophagitis.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Elie Halpern, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1986 to 
July 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which granted an increased rating of 30 percent for hiatal 
hernia with reflux esophagitis effective November 18, 2001.

The case was remanded in November 2007 for further 
development.

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


FINDING OF FACT

The veteran's service-connected hiatal hernia with reflux 
esophagitis is manifested by complaints of abdominal pain, 
regurgitation, material fluctuations in weight, nausea, and 
vomiting, all of which have led to dehydration and acute 
renal failure on multiple occasions despite treatment with 
various medications; and, is productive of severe health 
impairment.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 60 percent rating for a hiatal hernia with 
reflux esophagitis have been met.  38 U.S.C.A. §§ 1155, 5107 
(2002); 38 C.F.R. §§ 3.102, Part 4, 4.3, 47, 4.21, 4.114, 
Diagnostic Code 7346 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefits sought on appeal. 
 
Any defect, if one exists, with respect to either the duty to 
notify or the duty to assist must be considered harmless and 
will not be discussed.

II.  Increased Rating for Hiatal Hernia with Reflux 
Esophagitis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  Specific 
diagnostic codes will be discussed where appropriate below.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. 
§ 4.3.

Under Diagnostic Code 7346, a 30 percent disability rating is 
warranted for a hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent disability rating requires symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, Diagnostic Code 7346. 
 
To summarize, the veteran contends that his current rating is 
not high enough for the amount of disability that his 
service-connected hiatal hernia with reflux esophagitis 
causes him.  He states that his symptoms have included 
frequent vomiting, nausea, and abdominal pain.  (See daily 
log received in March 2008).  In this regard, lay statements 
are considered to be competent evidence when describing 
symptoms of a disease or disability or an event.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The VA treatment records from April 2001 to April 2004 show 
periodic emergency room treatment for abdominal pain, nausea, 
and regurgitation.  There have been over numerous emergency 
room visits for acute epigastric symptoms requiring IV 
hydration and medication management.  A variety of 
medications have been prescribed with limited success, 
albeit, Reglan was helpful.  The veteran's weight range 
fluctuated between 185 to 198 lbs. with persistent or 
material weight loss.  In November 2001, the veteran reported 
pain and vomiting (2 to 3 times daily).  He denied diarrhea, 
constipation, bright red blood per rectum or melena.  The 
veteran was diagnosed with gastroenteritis, volume depletion, 
and gastroesophageal reflux disease.  An August 2002 
emergency room record reflects treatment from dehydration due 
to vomiting.  A December 2002 EGD revealed a hiatal hernia.  
In February 2004, the veteran was again hospitalized for two 
days with symptoms of abdominal pain and dehydration due to 
decreased intake; IV hydration resolved the gastric paraesis 
and the GI immotility.  He was also found to have acute renal 
failure and the possibility of IgA nephropathy.  An April 
2004 VA treatment record noted that the veteran reported an 
exacerbation every 3 months.  He was diagnosed with 
Gastroparaesis and advised to continue Reglan.  The veteran 
at that time was not experiencing nausea, pain, or vomiting.  
There was also no blood in his stool or other complications 
with his bladder and bowel.  A March 2004 VA treatment record 
noted that the veteran had severe vomiting in February 2004, 
which he became volume depleted (dehydrated), which was 
further complicated by acute renal failure.  The veteran 
stated that he had experienced severe bouts of vomiting 
approximately 3 to 4 times per year.

The veteran underwent a VA examination in February 2004.  The 
veteran reported recurrent periodic pain in the stomach, 
associated with nausea and vomiting, resulting in 
dehydration, decrease in bowel motility and constipation, 
which was not relieved until he was rehydrated with IV 
fluids.  He reported that he had numerous exacerbations since 
1998 and has been hospitalized twice.  He also reported that 
his reflux and pyrosis were controlled with the Rabeprazole 
and that Reglan helped his bowel function.  He also reported 
recently being diagnosed with gastroparesis.  Examination of 
the abdomen showed multiple ecchymotic spots where he was 
given Heparin infusions or injections in the abdomen while he 
was relatively immobile in the hospital.  The bowel sounds 
were normal.  There was no rebound, tenderness, or 
organomegaly or other significant abnormalities.  There was 
no epigastric pain at the time of the visit.  The veteran was 
diagnosed with GERD and gastroparesis.  In May 2004, the 
veteran was again diagnosed with acute renal failure 
secondary to gastroparesis.

A November 2004 VA treatment record noted that the actual 
cause of the gastric symptoms and dehydration was unknown.  
The veteran complained of pain, nausea, and vomiting.  In 
October 2004, the veteran had symptoms with abdomen 
tendinitis.  He was treated for pain, nausea, and fatigue.  
In September 2004, the veteran had acute symptoms that would 
occur once every 2 to 3 weeks.  The veteran also had 
prolonged gastric emptying, but an ultrasound showed no 
abnormality.  A March 2003 study revealed a hiatal hernia and 
intermittent renal insufficiency was shown by elevated 
creatinine.  A November 2004 treatment record reported 10 
episodes in the past 12 months with pain and vomiting 
relieved only be rehydration and medication.  It was noted 
that the veteran's cyclic vomiting episodes was not related 
to his gastroparesis, but a "metabolic myopathy of which CPT 
II deficiency [was] most common and most consistent with his 
history."  An October 2004 MRI suggested a possible 
inflammatory polymyopathy.  X-rays of the abdomen indicated a 
thickening of the colon "suggestive of an inflammatory 
process."  In an emergency room note dated in December 2004 
the veteran was found to have dehydration and severe volume 
contraction in the setting of chronic gastroparesis of 
unclear etiology.  He also developed acute renal failure.  
There was another emergency room visit in January 2005 and 
February 2005 for dehydration.  A June 2005 gastroenterology 
note stated that the veteran may be experiencing episodes of 
tachygastria.  A July 2005 VA treatment record reflects that 
the veteran was seen in urgent care for complaints of nausea 
and vomiting.  A November 2005 and December 2005 VA treatment 
records reflect hydration treatment in the emergency room and 
urgent care.  A January 2006 and March 2006 VA treatment 
record reflects that veteran was in the emergency room for 
volume depletion due to protracted vomiting.  He reported 
having to drink Ensure in order to maintain his fluid intake 
and calorie intake.  The treatment record also noted that the 
veteran had a medical history of Gastroparesis of unclear 
etiology, a history of volume contraction, and acute renal 
insufficiency.  The veteran was treated with aggressive 
saline IV fluid hydration.  The treatment record noted that 
the veteran's chronic illness markedly altered his activity 
of daily living in that he missed school and other 
activities.

A May 2006 QTC examination reflects that the veteran 
complained of abdominal pain, nausea, regurgitation, and 
vomiting multiple times daily.  The examiner noted that the 
veteran suffered from a hiatal hernia with reflux with 
reported fluctuations in weight gain and loss.  The symptoms 
occurred daily and lasted about 4 hours.  He reported 365 
attacks within the past year.  The physician noted that the 
ability to perform daily functions during a flare-up was not 
impaired.  The physician noted that the claimant was well-
developed and nourished and in no acute distress.  
Examination of the abdomen revealed tenderness to palpation.  
The veteran was diagnosed with a hiatal hernia with reflux.  
The examiner also noted that the veteran's weight was stable 
and that he was taking the appropriate medication for his 
condition.  He also noted that the condition did not cause 
significant anemia or malnutrition.

An August 2006 private opinion from Dr. C.B., a 
neuroradiologist, stated in part:

It is my opinion that this patient has GERD, cyclic 
vomiting, abdominal pain, and delayed gastric 
emptying (gastroparesis) because all of these 
conditions are related and essentially co-
idiopathic disease processes.  No other more likely 
cause of the patient's gastroparsis, abdominal 
pain, and vomiting has been documented in his 
record and the fact that they are idiopathic does 
not negate the fact they are all related and likely 
part of the same not well understood process..... and 
it is impossible to separate one process from the 
other because they all share similar mucosa, muscle 
structures, and innervation.  

Dr. W.H. stated, in pertinent part, the veteran had a history 
of GERD with endoscopy showing a moderate sized hiatal hernia 
and free reflux.  He noted that for the previous two to three 
years the veteran had multiple admissions up to five or six 
times per year secondary to intractable nausea and vomiting 
that began without any specific precipitating events, leading 
to protracted nausea and vomiting, significant dehydration, 
prerenal azotemia, and requirement of hospital admission.  He 
further stated that "it is more probable than not that a 
significant portion of his symptoms are secondary to 
recurrent GERD.  This reflux, I believe, may lead to 
triggering of his nausea and vomiting.  This then 
precipitates and exacerbates his underlying gastric 
dysmotility."

An independent medical opinion was obtained by the VA in 
October 2006 (medical records review only).  The examiner 
noted that:

The medical records indicated two gastrointestinal 
diagnosis for this veteran:  Gastroesophageal 
reflux disease and gastroparesis.  Gastroparesis is 
a disorder of the nerve and muscle of the stomach 
in which the contents from the stomach do not move 
efficiently into the intestine.  This disorder 
occurs  when the nerves of the stomach, such as the 
vagus nerve, are damaged or stop working.  The 
exact causes are not found in about 60% of 
individuals.  The most common cause for 
gastroparesis is diabetes, which has been ruled out 
in this veteran.  On the other hand, causes of 
gastroesophageal reflux disease include 
malfunctioning of the sphincter at the 
gastroesophageal junction, hiatal hernia, improper 
emptying of the stomach, and esophageal 
dysmotility.  Both the gastroesphageal reflux 
disease and gastroparesis cause nausea, vomiting, 
and abdominal pain.  Both conditions can lead to 
dehydration, hypovolemia, and weight loss.

Therefore, the veteran's current abdominal 
complaints, including nausea, vomiting, and weight 
loss, are at least likely as not caused by or 
related to his service-connected gastroesophageal 
reflux disease.  His diagnosis of chronic 
idiopathic gastroparesis also contributed to his 
current abdominal symptoms of nausea, vomiting, and 
weight loss.  In my opinion, the veteran's current 
abdominal complaints are not aggravated by his 
service-connected gastroesophageal reflux disease.  
Gastroesophageal reflux disease is not a known 
cause for the 
development of gastroparesis.  However, the 
converse is true, in that gastroparesis often is a 
cause of gastroesophageal reflux disease because 
the delayed gastric emptying causes abdominal 
distention and the stomach contents are likely to 
reflux into the esophagus, causing reflux symptoms.

VA treatment records from June 2006 to February 2007 reflect 
that the veteran was seen on multiple occasions for nausea 
and vomiting.  He also had emesis on one occasion.  There was 
no anemia.  The Social Security Administration claims file 
contained the same medical records as the VA claims file and 
will not be discussed due to the repetitive nature of the 
evidence.

The aforementioned evidence, to include the private opinions 
from Dr. C.B. and Dr. W.H., as well as the October 2006 VA 
independent medical opinion, indicates that the veteran's 
symptoms of abdominal pain, nausea, weight loss, and vomiting 
can be associated with his service-connected GERD, as well as 
his nonservice-connected gastroparesis.  While the October 
2006 VA independent medical examiner opined that the 
veteran's current abdominal complaints are not aggravated by 
his service-connected gastroesophageal reflux disease, 
neither he nor any other medical provider has clearly 
distinguished the symptoms attributable to the service-
connected disability from those attributable to the 
nonservice-connected gastroparesis.  In fact, Dr. C.B., 
indicated that it is actually medically impossible to do so.  
(See August 2006 Statement from Dr. C.B.) (stating that 
"this patient has GERD, cyclical vomiting, abdominal pain, 
and delayed gastric emptying (gastroparesis) because all of 
these conditions are related and are essentially co-
idiopathic disease processes...and it is impossible to separate 
one process from the other because they all share similar 
mucosa, muscle structures, and innervation").  The Board 
also notes that the October 2006 VA independent medical 
examiner never actually examined the veteran, which renders 
his finding regarding the veteran's current abdominal 
complaints less probative.   Under these circumstances, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
condition.  Mittleider v. West, 11 Vet. App. 181 (1998).

The evidence of record demonstrates that the veteran's 
disability picture for his service-connected hiatal hernia 
with reflux esophagitis more nearly approximates the criteria 
required for a 60 percent evaluation under Diagnostic Code 
7346.  As previously stated, a 60 percent rating is assigned 
for symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
Although the veteran does not have hematemesis or melena, he 
does have material fluctuations in his weight, recurrent, 
chronic abdominal pain, nausea, and vomiting, all of which 
have led to dehydration and acute renal failure on multiple 
occasions despite treatment with multiple medications.  The 
entirety of the evidence of record, including his wife's 
statements and the veteran's own credible and consistent 
reports of severity and frequency of the pertinent 
symptomatology, does indicate that his health is in fact 
severely impacted by the combination of such symptomatology.  
It is the Board's opinion that the above symptoms of the 
veteran's service-connected hiatal hernia with reflux 
esophagitis is productive of severe impairment of health.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board finds that the veteran's hiatal hernia with 
reflux esophagitis more closely approximates the level of 
severity contemplated by a 60 percent rating under Diagnostic 
Code 7346.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7 (2008).  A 60 percent evaluation is the highest 
schedular rating assignable under Diagnostic Code 7346.

A higher rating under Diagnostic Code 7306 is not warranted 
as there is no medical evidence of marginal gastrojejunal 
ulcer that is pronounced with periodic or continuous pain 
unrelieved by standard ulcer therapy and periodic vomiting, 
recurring melena or hematemesis, and weight loss that is 
totally incapacitating.  38 C.F.R. § 4.114, Diagnostic Code 
7306.

Separate ratings can be assigned for separate periods of time 
based on the veteran's level of impairment.  In other words, 
his rating can be "staged."  See Hart, supra. That said, 
the evidence suggests that the veteran has experienced severe 
health impairment for the entire appeal period.  Therefore, 
the 60 percent rating is assigned from December 11, 2003, the 
date of his increased rating claim. 
 
The Board stresses that the current 60 percent disability 
rating under Code 7346 already provides for severe impairment 
of health due to the severity and frequency of his 
symptomatology.  In cases such as this, where there is no 
evidence of an unusual disability picture associated with the 
pertinent disability, application of 38 C.F.R. § 3.321(b)(1) 
in lieu of the regular rating criteria, is deemed 
inappropriate. 


ORDER

Entitlement to an increased rating of 60 percent for a hiatal 
hernia with reflux esophagitis is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits. 


REMAND

Unfortunately, the claims file reflects that further RO 
action on the TDIU claim remaining on appeal is warranted.

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A TDIU rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  See 38 
C.F.R. § 4.16(a), (b) (2008).

The disability for which the veteran currently has been rated 
is 60 percent for a hiatal hernia with reflux esophagitis and 
10 percent for residuals of a left knee injury for a combined 
rating of 70 percent.  Initially, the Board observes that the 
percentages standards of 4.16(a) have been met as the 
combined disability rating is 70 percent.  See 38 C.F.R. § 
4.16(a) (2008).  However, consideration of whether the 
veteran is, in fact, unemployable due to his service-
connected disabilities, is still necessary in this case.  The 
Board opines that further medical findings relating to the 
veteran's service-connected disabilities are needed to 
evaluate whether they render him unemployable.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008).  Consequently, the 
RO should arrange for the veteran to undergo a VA examination 
with an appropriate examiner at the appropriate VA medical 
facility to evaluate his service-connected disabilities and 
for an opinion on whether these disabilities, in and of 
themselves, precludes the veteran from securing or following 
a substantially gainful occupation.  

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claim.  38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the veteran by the pertinent VA 
medical facility. 


Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination with the appropriate 
specialist to determine whether he is 
unable to secure and follow substantially 
gainful occupation due solely to his 
service-connected disabilities.  Based on 
the examination(s) and a review of the 
record, the examiner should render an 
opinion as to whether the veteran's 
service-connected disabilities render him 
unable to obtain or retain substantially 
gainful employment.  If so, the 
examiner(s) should provide an approximate 
date as to when the disabilities rendered 
the veteran unemployable.
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.
 
2.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of such notices of the dates and times of 
the examinations sent to the veteran by 
the pertinent VA medical facility. 

3.  After completion of the above 
development, the veteran's claim for 
entitlement to TDIU should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his attorney should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


